UNITED STATES DISTRICT COURT                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                 DOCUMENT
                                                              ELECTRONICALLY FILED
 JENISE ANGELES, on behalf of herself and                     DOC #:
 all others similarly situated,                               DATE FILED: 5/3/2021

                         Plaintiff,                              21-cv-2484 (MKV)
                     -against-
                                                              ORDER OF DISMISSAL
 MITCHELL & NESS LLC,

                        Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from Plaintiff informing the Court that the parties have

reached a settlement [ECF #6]. Accordingly, IT IS HEREBY ORDERED that the above-

captioned action is discontinued without costs to any party and without prejudice to restoring the

action to this Court’s calendar if the application to restore the action is made by June 2, 2021. If

no such application is made by that date, today’s dismissal of the action is with prejudice. See

Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004). All other dates and

deadlines are adjourned sine die.

SO ORDERED.
                                                      _________________________________
Date: May 3, 2021                                     MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
